Case 2:19-cv-04195-SVW-MRW Document 64 Filed 08/10/20 Page 1 of 9 Page ID #:431



  1
  2
  3                    UNITED STATES DISTRICT COURT
  4                   CENTRAL DISTRICT OF CALIFORNIA
  5

  6 DWAIN LAMMEY,                             Case No.: 2:19-CV-04195-SVW
  7
                      Plaintiff,              FINDINGS OF FACT AND
  8       vs.                                 CONCLUSIONS OF LAW
  9
      WGSL-2, LLC; BAH CALIFORNIA, INC.
 10
                      Defendants.
 11
 12
 13
 14
 15

 16
 17
 18
 19
 20

 21
 22
 23
 24
 25
 26

 27
 28
                                         1
Case 2:19-cv-04195-SVW-MRW Document 64 Filed 08/10/20 Page 2 of 9 Page ID #:432



  1
  2                                          I.     Introduction
  3          On April 27, 2019, Dwain Lammey (“Plaintiff”) attempted to patron Church’s Chicken at
  4 1203 West Redondo Beach Boulevard, Gardena, California (“the Restaurant”). Plaintiff uses a
  5 wheelchair for mobility, and there is no dispute that Plaintiff is disabled within the meaning of

  6 the relevant statutes, the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12182, and the
  7 Unruh Civil Rights Act (“Unruh”), California Civil Code § 51. Plaintiff alleges that when he
    arrived at the Restaurant via the public sidewalk, he was denied access because the location
  8
    lacked a separate travel path from the public sidewalk to the entrance of the Restaurant. Plaintiff
  9
    further claimed the raised cracks within the parking lot made it impossible to use a wheelchair
 10
    safely. Dkt. 29-1 at 2. On May 15, 2019, Plaintiff filed a complaint against the owner of the real
 11
    property, WGSL-2, LLC, and its operator, BAH California, Inc. (together “Defendants”), for
 12
    violating the ADA and Unruh by not having an accessible path of travel from the public sidewalk
 13
    to the Restaurant entrance.
 14
 15
             Plaintiff filed a motion for summary judgment, but the Court denied the motion because a
 16
      factual dispute existed over whether Defendants’ property was in compliance with ADA
 17 standards. A court trial was set for December 10, 2019. At trial, the dispositive issue was
 18 whether the ADA required Defendants to provide a separate accessible path of travel from the
 19 public sidewalk to the entrance that did not require patrons to pass through vehicular ways. The
 20 Court ordered supplemental briefing on this issue, which both parties submitted. In their briefs,

 21 the parties presented contrary interpretations of 36 C.R.F., pt.1191, App. B, §206.2.1(2)
 22 (“Exception Two”), which allows some properties to be exempt from providing accessible routes
 23 from the exterior boundaries of the property if the only means of access is a vehicular way. 36
 24 C.R.F., pt.1191, App. B, §206.2.1. The dispositive issue is resolved if the Restaurant falls under
 25 Exception Two; if so, no separate path of travel is required. In the alternative, if the Restaurant is
    found inapplicable to Exception Two, the parties also argued whether a route through a vehicular
 26
    way can qualify as an accessible route.
 27
 28
                                                       2
Case 2:19-cv-04195-SVW-MRW Document 64 Filed 08/10/20 Page 3 of 9 Page ID #:433



  1                                      II.      Factual and Legal Arguments
  2             Pursuant to Federal Rule of Civil Procedure 52(a) the Court conducted a bench trial to
  3 “evaluate the persuasiveness of conflicting testimony and decide which is more likely true, ”
  4 while also reviewing the parties’ legal arguments. Kearney v. Standard Ins. Co., 175 F.3d 1084,
  5 1095 (9th Cir. 1999). After one day of trial testimony, the Court found the dispositive issues

  6 could be resolved on further briefing.
  7
                The Court has now fully considered the parties’ briefs and supporting evidence. As such,
  8
      the Court sets out its findings of fact and conclusions of law below, established by a
  9
      preponderance of the evidence. For all findings of fact set forth below, in making any credibility
 10
      determinations regarding witness testimony, the Court has considered, among other things, the
 11
      manner in which the witnesses testified, their interest in the outcome of the case, and the
 12
      reasonableness of their testimony in light of all of the evidence. The Court has also considered
 13
      the relevant factors in Section 1.14 of the Manual of Model Civil Jury Instructions for the
 14
      District Courts of the Ninth Circuit (2017 Edition).1 Lastly, any finding of fact that constitutes a
 15
      conclusion of law is adopted as a conclusion of law, and any conclusion of law that constitutes a
 16 finding of fact is adopted as a finding of fact. See KST Data, Inc. v. Northrop Grumman Sys.
 17 Corp., No. CV175125MWFPJWX, 2020 WL 3072993, at *1 (C.D. Cal. June 10, 2020).
 18
 19             A.       The Relevant Statutes and Regulations
 20             The ADA states that a “failure to remove architectural barriers” constitutes an ADA
 21 violation when “removal is readily achievable.” 42 U.S.C. §12182(b)(2)(A)(iv). Since the text of
 22 the ADA does not define what qualifies as an architectural barrier, the ADA Accessibility
 23 Guidelines (“ADAAG”) published in 1991 and 2010 offer guidance on what an accessible route
 24 is. The 1991 standard stated that “At least one accessible route complying with [the accessible
 25 route guidelines] shall be provided within the boundary of the site from public transportation
 26 stops, accessible parking spaces [], and public streets or sidewalks to an accessible building

 27
      1
          Located at http://www3.ce9.uscourts.gov/jury-
 28 instructions/sites/default/files/WPD/Civil_Instructions_2018_9_0.pdf.
                                                              3
Case 2:19-cv-04195-SVW-MRW Document 64 Filed 08/10/20 Page 4 of 9 Page ID #:434



  1 entrance.” 28 C.F.R., Pt. 36, App. D, §4.1.2(1). Similarly, the 2010 standard states “At least one
  2 accessible route shall be provided within the site from accessible parking spaces []; public street
  3 and sidewalks; and public transportation stops to the accessible building or facility entrance they
  4 serve.” §206.2.1.
  5          However, the modern standard includes two exceptions to the guideline, with Exception

  6 Two being pertinent to the present case. Exception Two permits that “An accessible route shall
    not be required between site arrival points and the building or facility entrance if the only means
  7
    of access between them is a vehicular way not providing pedestrian access.” §206.2.1(2)
  8
    (emphasis added). The 2010 standard also included the Access Board Advisory Note for
  9
    §206.2.1 which states “Access from site arrivals may include vehicular ways. Where a vehicular
 10
    way, or portion of a vehicular way, is provided for pedestrian travel, such as within a shopping
 11
    center or shopping mall parking lot, this exception does not apply.” Advisory note §206.2.1 is
 12
    not a part of the ADAAG nor issued by the Department of Justice (“DOJ”), but produced
 13
    separately by an advisory council to offer further interpretative guidance on the regulation. In the
 14
    present case, the dispositive issue is whether the Restaurant falls within Exception Two from the
 15 2010 standards.

 16          B.     Plaintiff’s interpretation
 17          Plaintiff argues that Exception Two only applies to vehicular paths that serve drive-up
 18 only businesses with no adjacent public sidewalks, such as a self-storage unit. Dkt. 48 at 6. This
 19 viewpoint is not well-supported. In their brief, Plaintiff only provides an excerpt from the
 20 Federal Register which shows that Exception Two is used sparingly because it does not apply to

 21 properties where it can be reasonably anticipated pedestrians will use the vehicular route. 75 Fed.
 22 Reg. 56236, 56319 (Sept. 15, 2010). Plaintiff then relies on a DOJ, Technical Assistance Letter
 23 (“TAL”) issued in 1992, to argue that all vehicular drive paths are inapplicable as accessible
 24 routes, and thus, architectural barriers. Dkt. 48 at 5 (citing Technical Assistance Letter from
    Philip L. Breen, Special Legal Counsel, Office on the Americans with Disabilities Act and
 25
    published by the Department of Justice (May 26, 1992)) (“Though the exterior accessible routes
 26
    may include ‘crosswalks at vehicular ways,’ the definition does not allow the vehicular way
 27
    itself to be used as an accessible route.”). But this letter does not make any mention of any
 28
                                                       4
Case 2:19-cv-04195-SVW-MRW Document 64 Filed 08/10/20 Page 5 of 9 Page ID #:435



  1 exceptions, and is not directly relevant to the question at issue in this case: whether the
  2 Restaurant falls under Exception Two.
  3
  4          C.      Defendant’s Interpretation

  5          Defendants rely on advisory note 206.2.1 to argue Exception Two does apply to the

  6 Restaurant. If Exception Two does apply to the Restaurant, an accessible route is not required for
    the sidewalk, and the compliance of the vehicular way would be irrelevant. Defendants provided
  7
    uncontroverted evidence showing the path from the parking lot to the Restaurant entrance was
  8
    compliant. Dkt. 30, Exh. 8. To prove the Restaurant falls under Exception Two, Defendants
  9
    show that Church’s Chicken Restaurant is a single building not part of a mall shopping center.
 10
    Dkt. 50 at 3. (citing advisory note §206.2.1) (“Where a vehicular way, or portion of a vehicular
 11
    way, is provided for pedestrian travel, such as within a shopping center or shopping mall parking
 12
    lot, [Exception Two] does not apply.”). In the alternative, Plaintiff argues the vehicular paths can
 13
    be a part of an accessible path.
 14
 15 III.     Conclusions of Law
 16          A.      The Restaurant falls within Exception Two
 17
             Neither party’s interpretation has been directly discussed by the Ninth Circuit. However,
 18
      it is clear from the Court’s reading of the statute that, when Exception Two applies, an accessible
 19 route of travel from the exterior boundary of the business entrance is not required. 2010 ADAAG
 20 § 206.2.1(2). Further, when a vehicular way does not provide pedestrian access, and the property

 21 otherwise falls within Exception Two, the vehicular way does not need to comply with ADA
 22 standards. See also Arroyo v. Melendez, No. 219CV04811ODWJPRX, 2020 WL 869211, at *4
 23 (C.D. Cal. Feb. 21, 2020) (finding Exception Two applied because the vehicular way did not
 24 provide for pedestrian travel so an accessible route from the sidewalk was not required).
 25
 26          In the alternative, even when Exception Two does not apply, routes through vehicular

 27 ways can suffice as accessible routes so long as all patrons use the same path, and the vehicular
 28 way is otherwise compliant. See Elguezabal v. GBG Properties Two LLC, No.
                                                   5
Case 2:19-cv-04195-SVW-MRW Document 64 Filed 08/10/20 Page 6 of 9 Page ID #:436



  1 EDCV1801242ABKKX, 2019 WL 6792815, at *3 (C.D. Cal. Oct. 2, 2019) (granted summary
  2 judgment to defendant because patrons used the same path through the parking lot); see also
  3 Lammey v. Queenbee LLC, No. 219CV02381ODWPLAX, 2019 WL 7050221, at *2 (C.D. Cal.
  4 Dec. 20, 2019) (citing the ADAAG allowing accessible routes to pass through parking lots and
  5 vehicular lanes). A explained below, the Court concludes that Exception Two applies to the

  6 Restaurant because it is a stand-alone building, and the vehicular paths does not provide for
    pedestrian access.
  7
           B.      Analysis
  8
                   1.      Plaintiff Has Failed to Meet His Burden
  9
 10          Plaintiff failed to present any persuasive evidence to support the interpretation that

 11 Exception Two solely applies to drive-up only establishments surrounded by private property.
 12 Plaintiff emphasizes that DOJ interpretations should be given substantial deference, and that the
 13 TAL is persuasive evidence that Exception Two does not apply to the Restaurant. See Miller v.
 14 California Speedway Corp., 536 F.3d 1020, 1030 (9th Cir. 2008) (“Because the DOJ’s
    interpretation is a reasonable, practical construction in light of the ambiguity of the regulation, it
 15
    is entitled substantial deference.”); see also Botosan v. Paul McNally Realty, 216 F.3d 827, 832
 16
    (9th Cir. 2000) (noting that a DOJ technical assistance manual was cited along with other
 17
    evidence to support the plain meaning of the regulation). However, the TAL is inapposite to
 18
    Plaintiff’s claims because it does not actually discuss the issue of vehicular paths from a public
 19
    sidewalk, nor does it discuss Exception Two. The TAL discusses accessible routes from parking
 20
    spaces, not a sidewalk. While this Court does grant deference to DOJ interpretations, Plaintiff’s
 21
    evidence is inapplicable to the dispositive issue.
 22
             The only other authority Plaintiff presented was an excerpt from the Federal Register
 23 discussing the standard for determining whether a vehicular path provides for pedestrian access,
 24 and whether it can be reasonably anticipated if pedestrians will use the vehicular route. 75 Fed.
 25 Reg. 56319. However, the Federal Register excerpt actually weakens Plaintiff’s position, as the it
 26 specifically recounts the DOJ choosing to apply Exception Two even when pedestrian use of the

 27 vehicular way could be reasonably foreseen. 75 Fed. Reg. 56319.
 28
                                                       6
Case 2:19-cv-04195-SVW-MRW Document 64 Filed 08/10/20 Page 7 of 9 Page ID #:437



  1          Plaintiff never responded to Defendants’ evidence showing that the Restaurant met
  2 Exception Two due to its layout, which caters to vehicles and does not provide for pedestrian
  3 access. Accordingly, Plaintiff has failed “ to produce evidence in support of [his] claim in order
  4 to carry [his] ultimate burden of persuasion.” Nissan Fire & Marine Ins. Co. v. Fritz Companies,
  5 Inc., 210 F.3d 1099, 1107 (9th Cir. 2000); see also Bates v. United Parcel Serv., Inc., 511 F.3d

  6 974, 988 (9th Cir. 2007) (“[T]he relevant inquiry is whether the evidence presented at trial
    supports a finding of liability.”).
  7
  8
                     2.      Defendants Have Demonstrated Exception Two Applies to the
  9
                             Restaurant
 10
             Conversely, while Plaintiff has failed to meet his burden, Defendants offered persuasive
 11
      evidence demonstrating that the Restaurant should fall under Exception Two. First, Defendants
 12
      noted the text of the regulation “providing pedestrian access,” did not include specific
 13
      definitions. Defendants cite the Merriam-Webster Dictionary to argue the plain meaning of
 14
      “providing pedestrian access,” means “an affirmative designation or construction, such as a
 15 sidewalk or other separate pathway; a specific, defined path or route.” Dkt. 58 at 7. Defendants

 16 also cited advisory note §206.2.1, which shows that affirmative designations tend to be present in
 17 shopping malls, not stand-alone buildings. The aerial photographs provided during summary
 18 judgment verified that no affirmative designation of a pedestrian walkway exists on the property.
 19 Dkt. 30, Exh. 5.
 20          Secondly, Defendants cite persuasive cases which demonstrate that the phrase “provide

 21 pedestrian access” implies some level of affirmative designation. Dkt. 58 at 6; see Wilson v. Pier
 22 1 Imports (US), Inc., 439 F.Supp.2d 1054, 1071 (E.D. Cal. 2006) (“Exterior accessible routes
 23 may include parking access aisles” and “crosswalks at vehicular ways.”); Barnes-Boers v. TRU
 24 2005 REI, LLC, No. 2:13-CV-1827-WBS-CMK, 2014 WL 1400952, at *4–*5 (E.D. Cal. Apr.
    10, 2014) (rejected the notion that a route for handicapped customers cannot go through a
 25
    vehicular way, arguing that a separate accessible route would “virtually effect every commercial
 26
    parking lot in the country.”).
 27
 28
                                                       7
Case 2:19-cv-04195-SVW-MRW Document 64 Filed 08/10/20 Page 8 of 9 Page ID #:438



  1           In accordance with the discussion above, the Court concludes the Restaurant is classified
  2 under Exception Two because Defendants demonstrated that the Restaurant is a stand-alone
  3 building, and the vehicular path does not provide for pedestrian travel. Since the exemption
  4 applies, the Restaurant is only required to provide one accessible route into the building, which is
  5 provided here via the walkway from the handicapped parking spaces to the Restaurant entrance.

  6
          IV. Findings of Fact
  7
              Plaintiff alleges the path through the parking lot has “raised cracks that make it
  8
      impossible” to safely use a wheelchair. Dkt. 48 at 2. Since the Restaurant is exempt from
  9
      providing a separate route from the public sidewalk under Exception Two, there is no need to
 10
      discuss if the raised cracks in the general parking lot violate the ADA. The only factual dispute is
 11
      whether the pathway from the designated handicapped parking to the front entrance has any
 12
      architectural barriers.
 13
 14
              During summary judgment, Plaintiff provided evidence that the walkway from the
 15 handicapped parking space to the entrance of the Restaurant was previously inaccessible because

 16 of sloping and cracks. Dkt. 29, Exh. 5. The burden then shifted to Defendants to prove that they
 17 remediated the property. The Defendants met this burden by providing an updated CASp report
 18 showing a new parking space to entrance pathway as fully compliant, with the original
 19 noncompliant path no longer in use. Dkt. 30, Exh. 8.
 20

 21           This evidence is substantively uncontested, as Plaintiff did not provide further evidence

 22 to show cracks or unevenness within the accessible route from the designated handicapped
 23 parking to the front entrance. Plaintiff only addressed the parking lot between the sidewalk and
 24 the Restaurant entrance. Plaintiff also argued that Defendant’s expert, who completed the CASp
    inspection, should not determine if the parking lot met accessibility standards because it is an
 25
    issue of legal interpretation. Dkt. 60 at 5. The Court does not accept Defendant’s expert’s
 26
    conclusion on the ultimate legal issue. Rather, in the face of Defendant’s unrebutted evidence,
 27
    the Court concludes Plaintiff has failed to meet its burden of establishing the parking lot is not in
 28
                                                      8
Case 2:19-cv-04195-SVW-MRW Document 64 Filed 08/10/20 Page 9 of 9 Page ID #:439



  1 compliance with ADA standards. See also Love v. Garcia, No. 515CV02004CASSPX, 2016 WL
  2 5420562, at *3 (C.D. Cal. Sept. 26, 2016) (deciding that the defendant’s CASp report was
  3 sufficient in satisfying the initial burden that there was no longer a risk of injury through visual
  4 evidence and measurements); Arroyo v. Arturo Vasquez, No. CV182116DSFEX, 2019 WL
  5 4383941, at *2 (C.D. Cal. June 4, 2019) (stating that to sufficiently meet a party’s burden a

  6 CASp report must provide specific facts or evidence to support a claim of compliance with the
    ADA).
  7
  8
         V.         Conclusion
  9
              Based on the Court’s findings of fact and conclusions of law set forth above, the Court
 10
      holds Plaintiff did not meet his burden of persuasion at trial, and failed to prove Defendants
 11
      liability under the ADA and Unruh through a preponderance of the evidence. Therefore, the
 12
      Court GRANTS judgment in favor of Defendants.
 13
 14
              IT IS SO ORDERED.
 15
      Date: August 10, 2020
 16
 17                                                 ___________________________________
                                                    HON. STEPHEN V. WILSON
 18                                                 UNITED STATES DISTRICT JUDGE
 19
 20

 21
 22
 23
 24
 25
 26

 27
 28
                                                       9
